Dorsky, J.
delivered the opinion of this court.
The correctness of the judgment of the county court, it is-asserted by the appellee, is fully established by the general principle, as stated in Archb. Cr. Pl. 21, and other elementary writers upon the subject, “that if there be any exception contained in the same clause of the act, which creates the offence, the indictment must shew, negatively, that the defendant or subject of the indictment does not come within the exception.” If the meaning of this rule be, as is contended, that the indictment must contain an express negation of the exception, it is not warranted by a fair construction of the opinions of the court, in the cases referred to, as its basis. In announcing such a principle, the court must be understood as asserting it in reference to the cases then before it, and those of a similar character. In all of which it will be found that, but for such negation, the guilt of the accused would not conclusively appear. Under the exception he might be innocent, although every allegation against him be fully proved. The rule, in such cases, and in such only has it ever been declared from the bench in any reported case that we can find, is undeniably true. But to apply it to a case like the present, where the charge preferred, ex natura rei} as conclusively imports a negative of the exception, as if such negative had been in express terms, would violate the soundest principles of construction; and give to the rule an universality of operation which its terms do not import, and was never contemplated in the decisions or couw mentaries to which it owes its birth. The true rule upon the subject is thus given by Lord Mansfield, in Rex vs. Jarvis, Hil. Term, 30, Geo. 2, reported in note, (k) in King vs. Stone, 1 East, 644, “where exceptions are in the enacting part of a law? it must appear in the charge, that the defendant does not *263fall within any of them.” And in Spiers vs. Parker, 1 T. R. 141, “the plaintiff must aver a case, which brings the defendant within the act.” To sustain the doctrine contended for by the appellant — if a statute were passed, making “the malicious killing of cattle, except horses,” a felony : and an indictment charged the malicious killing of a cow, it would be defective, unless it negatived the exception, by stating that the cow was not a horse. An allegation so useless, not to say absurd, cannot be required by any technicality either in civil or criminal pleading.
But it is urged by the counsel of the appellee, that the court cannot judicially know what a billiard table is, or that it is not the table at which the game of faro is usually played. To such a proposition wre cannot yield our assent. We know of no recognized presumption either of law or fact, that imputes to the court an ignorance of a matter, like the present, of such notoriety as to be within the knowledge of the community at large. And we feel perfectly warranted in assuming to ourselves such a knowledge upon the subject, as enables us to declare that, in excepting billiard tables, the Legislature did not design to authorise their being kept for the playing thereon, of the game of faro for money; (the authority so to use them being a corollary of the doctrine contended for by the appellee,) but that the moment they are so appropriated, they, ipso facto, pro hac vice, lose the immunities conferred on them by the exception; and cease to he billiard tables in the eye of the law. When, therefore, the charge in the indictment demonstrates, that the gaming table complained of could not be a billiard table, was it not superfluous to have added an allegation to that effect ?
The objection taken to the indictment, that it does not describe the offence with sufficient certainty and conformity to the language used in the act of Assembly, cannot be sustained. The offence is charged in the very words of the act of Assembly, by which it is created, with the additional words, “called a faro table,” which detract nothing from the sufficiency of the description of the offence, otherwise set forth in the indictment. The *264prohibition in the act of Assembly, is thekeeping of a gamingtable, at which the game of Pharo, Equality or any other game of chance shall be played for money. The charge in the indictment is, that the accused “ unlawfully did keep a certain gaming table, called a faro table, at which said gaming table, unlawfully as aforesaid, the game of faro was then and there unlawfully played for money.” The only difference between the language of the act and that of the indictment is, that in the latter it is alleged that the gaming table was called a faro table. Such an allegation in no wise impairs the indictment, which is perfect without it; and even if it be not wholly rejected as surplusage, its only possible effect would be to impose upon the prosecution the necessity of proving, at the trial, that the gaming table complained of was called a faro table. Totally unlike the present is the case of Rex vs. Craven, 1 Russ, and Ryan, 14, relied on in support of this objection. There the felony, created by the statute, was the stealing of a bank note, or promissory note, for the payment of money. The charge in the indictment was, the stealing of “ a certain note commonly called a bank note.” And the court say, “ that in the first special description of the property stolen, it being stated only to be a note, was not sufficient; the words of the act being bank note or promissory note for the payment of money. And that the addition “ commonly called a bank note,” “ did not aid such original wrong description.” In the case at bar, there was no original wrong description which required aid from the words that were added. On the contrary, the indictment described with technical accuracy, in the very language of the act of Assembly, the offence committed, and such description was neither aided nor impaired by the additional words unnecessarily used.
The judgment of the county court is reversed and the cause remanded thereto.
JUDGMENT REVERSED AND PROCEDENDO AWARDED.